Citation Nr: 1526770	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-25 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for generalized skin disorder, to include prurigo nodularis, chronic contact dermatitis, and psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Appellant served on active duty for training in the Air Force Reserves from March 23, 1974 to July 22, 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.   

The Board has not only reviewed the Appellant's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 
The issue of entitlement to pension benefits and the issue of entitlement to a total disability rating based on individual unemployability (TDIU) were raised by the Appellant on a September 2013 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Appellant first developed a skin disorder many years after discharge from service and his current skin disorder is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for generalized skin disorder, to include prurigo nodularis, chronic contact dermatitis, and psoriasis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

A May 2009 letter advised the Appellant of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised the Appellant of the bases for assigning ratings and effective dates if service connection was granted for his claimed disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Appellant's service treatment records (STRs), VA treatment records, and private medical records.  

The Appellant has not been scheduled for or provided with a VA examination.  As will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim because there is no in-service injury, disease, or event, no evidence of symptoms or disease related to the skin in service, and there is competent medical evidence to decide the question of whether the Appellant has a current disability.  For these reasons a VA examination is not necessary to decide this claim. 

In sum, the Board is satisfied that the originating agency properly processed the claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Appellant first submitted a claim for service connection for a skin disorder in April 2009.  The STRs indicate that on examination for entry to service the Appellant had a scar on his forehead.  The Appellant has not requested service connection for a scar on the forehead.  There is no indication of any complaints or findings of any skin rash disorders in the STRs.

A February 1998 private medical record contains the earliest complaint of a skin disorder.  The Appellant reported that the skin disorder, diagnosed as nummulas eczema, was of one month duration.  Subsequent private treatment records reflect continued treatment for a skin disorder and indicate that the skin disorder first became manifest in January 1998.  A May 1998 VA treatment record, states that the Appellant had psoriasiform dermatitis and indicates that the Appellant reported an eight month history of psoriasis.  The Appellant submitted a June 2010 private examination report.  The diagnosis was psoriasis vulgaris and the Appellant told the examiner that he had had this skin disability for 7 years.  VA treatment records dated from June 2008 show continued treatment for psoriasis.  

As noted above, the Appellant has not been provided a VA examination with regard to his claimed skin disability.  However, the Board finds that there is sufficient competent medical evidence on file to make a decision on the Appellant's claim.  Although the Appellant currently has a skin condition, there is no evidence establishing that an event, injury, or disease occurred in service, or that the Appellant's current skin disability is in anyway related to service.  Accordingly a medical examination is not required to adjudicate the Appellant's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board has considered the copies of prior Board decisions submitted by the Appellant.  These show that the Board has granted service connection to some Veterans for skin disorders.  However, these decisions provide no evidence relevant to whether the Appellant in this case has a skin disorder that is related to service.  Consequently these prior Board decisions provide no evidence that supports the Appellant's claim.  

The Board notes that the Appellant is competent to provide evidence of observable symptoms, including a skin rash.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  However, with regard to the Appellant's assertions in April 2010 that his current skin disability first developed during service and continued ever since, the Board does not find the Appellant's assertions credible.  His assertions are contradicted by the private and VA medical records in 1998 in which the Appellant stated that his psoriasis was of recent origin.  

The Board recognizes the Appellant currently has a skin rash disability.  Nevertheless, the Appellant did not have a skin rash disability during service and was not shown to have any skin disabilities for many years after discharge from service.  As noted above, the first medical evidence of skin disability includes the Appellant's statements indicating that the skin disability was of recent origin.  The statements of the Appellant at the time of treatment for the skin disability are considered much more credible than the Appellant's current reports of skin disability ever since service.  As the preponderance of the evidence indicates that the Appellant first developed a skin disability many years after discharge from service and as there is no credible evidence linking the Appellant's current skin disability to service, service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for generalized skin disorder, to include prurigo nodularis, chronic contact dermatitis, and psoriasis, is denied.  



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


